DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/12/2021 is acknowledged.  Currently claims 1-20 are pending, but claim 10 is withdrawn as directed to non-elected subject matter and claims 1-9 and 11-20 are examined as follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic apparatus with antenna with increased power transmission efficiency”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in US 2015/0147967 (hereinafter Park) in view of Mow et al. in US 2018/0026341 (hereinafter Mow).

Regarding claim 1, Park discloses electronic apparatus (Park’s par. 3) comprising a display panel (Park’s Fig. 3 and par. 33: 312); a pattern portion (Park’s Fig. 4 and par. 33: 313/314) comprising an antenna pattern (Park’s Figs. 4-5 and par. 33-36: 313) disposed on the 
However, in the same field of endeavor of mobile phones with antennas, Mow discloses a display panel including an active area and a peripheral area (Mow’s Fig. 2 and par. 23) and a radio antenna transceiver device mounted on a PCB and electrically connected to a terminal of an antenna (Mow’s Fig. 7 and par. 29, 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art, to use Mow’s teachings in Park’s invention, in order to obtain the predictable result of a display that has an active area only where the pixels are formed (Mow’s par. 23) and the benefit of mounting the circuitry on the board to connect to the antenna (Mow’s Fig. 7 and par. 50-51).
By doing such combination, Park in view of Mow disclose:
An electronic apparatus (Park’s par. 3) comprising: 
a display panel (Park’s Fig. 3 and par. 33: window 312 is the display) including an active area (Park’s Fig. 4 and par. 33: the display includes an active area upon combination with Mow’s Fig. 2 and par. 23) and a peripheral area (Mow’s Fig. 2 and par. 23); 
a pattern portion (Park’s Fig. 4 and par. 33: pattern 313/314) comprising an antenna pattern (Park’s Figs. 4-5 and par. 33-36: pattern 313 which is connected to antenna line 323) disposed on the display panel (Park’s Fig. 4 and par. 33: 312) and a first pad (Park’s Fig. 4 and par. 33: terminal 314) connected to the antenna pattern (Park’s Fig. 4: see 313); and


Regarding claim 2, Park in view of Mow disclose wherein a size of one pad of the first pad (Park’s Figs. 4, 7: terminal 314/414a) and the second pad (Park’s Figs. 5, 7: terminal 322/422a) is greater than a size of the other pad of the first pad and the second pad (Park’s Fig. 7 and par. 40: see 414a which is shown at least larger in length size than 422a). 

Regarding claim 3, Park in view of Mow fail to explicitly disclose wherein the first pad overlaps the second pad in a plan view. However, Park in view of Mow disclose wherein the first pad (Park’s Figs. 4, 7: terminal 314/414a) overlaps the second pad (Park’s Figs. 5, 7: terminal 322/422a) when viewed from the side (Park’s Fig. 7 and par. 40). Therefore, it would have been obvious to one of ordinary skill in the art for the first pad (Park’s Figs. 4, 7: terminal 314/414a) to overlaps the second pad (Park’s Figs. 5, 7: terminal 322/422a) in a plan view (view from the top of Park’s Fig. 7), in order to obtain the predictable result of AC coupling generated between two conductive patterns separated by a distance (Park’s Fig. 7 and par. 40).

Regarding claim 4, Park in view of Mow fail to explicitly disclose wherein a size of an area where the first pad overlaps the second pad is equal to a smallest size among a size of the first pad and a size of the second pad. However, Park does show the first pad and the second 

Regarding claim 6, Park in view of Mow fail to explicitly disclose a dielectric layer disposed between the first pad and the second pad. However, because Park does disclose that the capacitance formed by the pads is based on the area, distance between terminal pads and dielectric constant (Park’s par. 38), therefore it would have been obvious to one of ordinary skill in the art that Park would include a dielectric layer (upon combination, Park’s par. 38: dielectric layer to account for dielectric constant g, e.g. substrate of FPCB 426 in Fig. 7) disposed between the first pad and the second pad (Park’s Figs. 4-6: between 314 and 322) in order to obtain the predictable result of a conventional capacitance formed (Park’s par. 38).

Regarding claim 16, Park in view of Mow disclose further comprising a window disposed on the display panel (Park’s Fig. 3 and par. 31). 

claim 19, Park in view of Mow fail to explicitly disclose wherein the pattern portion further comprises a line that electrically connects the antenna pattern to the first pad, wherein the line is configured to bend toward a lower surface of the display panel.  
However, Mow does disclose the antenna formed on the top window and continuing on the side of the housing toward a lower surface of the display panel (Mow’s Figs. 3, 7 and par. 39, 46-48: see 20 on top and side and connecting to 40 in PCB 150A to circuitry 152). Therefore, it would have been obvious to one of ordinary skill in the art to use Mow’s teaching of extending the antenna line to the sides and to the bottom of the housing and place the circuitry at the bottom of the housing (Mow’s Figs. 3, 7-8) in order to obtain the benefit of mounting the antennas at multiple locations (Mow’s par. 24-25). By doing such combination, Park in view of Mow also disclose: 
the pattern portion (Park’s Fig. 4: 313/314) comprises a line (Mow’s Fig. 7: line 20 shown on side) that electrically connects the antenna pattern (Park’s Fig. 4: 313 which is equivalent to the top 20 in Mow’s Fig. 3 and connects to the side 20 in Fig. 7) to the first pad (Park’s Fig. 4: pad 314 is formed at bottom side of 150A at end of 20 in Mow’s Figs. 7-8 in order to AC couple with 40), wherein the line is configured to bend toward a lower surface of the display panel (Mow’s Figs. 3, 7-8 and par. 48: see 20), and wherein the circuit portion is disposed under the display panel (Mow’s Fig. 7: see 152).

Regarding claim 20, Park in view of Mow disclose wherein the line (Mow’s Fig. 7: line 20 shown on side) and the first pad (Park’s Fig. 4: pad 314 is formed at bottom side of 150A at end of 20 in Mow’s Figs. 7-8 in order to AC couple with 40) overlap the peripheral area (Mow’s Fig. 8: see IA).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mow as applied above, in further view of Chai et al. in US 2020/0388913 (hereinafter Chai).
.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mow as applied above, in further view of Yoo et al. in US 2011/0273382 (hereinafter Yoo).

Regarding claim 11, Park in view of Mow fail to disclose wherein the pattern portion further comprises: a plurality of sensing electrodes disposed to overlap the active area; a plurality of sensing lines disposed to overlap the peripheral area and electrically connected to respective ones of the sensing electrodes; and a plurality of sensing pads disposed to overlap the peripheral area and electrically connected to respective ones of the sensing lines. However, in the same field of endeavor of antennas on touch screens, Yoo discloses a pattern portion (Yoo’s Figs. 3-4: see 120, 130 and 180 per par. 43) comprising a plurality of sensing electrodes disposed to overlap the active area (Yoo’s Figs. 3-4 and par. 31: see 120); a plurality of sensing lines disposed to overlap the peripheral area (Yoo’s Fig. 3-4 and par. 31: see 130) and electrically connected to respective ones of the sensing electrodes (Yoo’s par. 31). Therefore, it would have been obvious to one of ordinary skill in the art to use Yoo’s teachings in Park in view of Mow’s invention, in order to obtain the predictable result of a touch screen sensor (Park’s par. 
wherein the pattern portion (Yoo’s Figs. 3-4: see 120, 130 and 180 per par. 43, where 180 is equivalent to 313/314 of Park’s Fig. 4) further comprises: 
a plurality of sensing electrodes disposed to overlap the active area (Yoo’s Figs. 3-4 and par. 31: see 120 equivalent to touch screen sensor of Park’s par. 33); 
a plurality of sensing lines disposed to overlap the peripheral area (Yoo’s Fig. 3-4 and par. 31: see 130) and electrically connected to respective ones of the sensing electrodes (Yoo’s par. 31); and 
a plurality of sensing pads (Park’s Fig. 4: pads 314b which will be included specifically for wiring ends of 130 in Yoo’s Figs. 3-4) disposed to overlap the peripheral area (Yoo’s Figs. 3-4: see 190 where wirings 130 end and Park’s Fig. 4: 314b) and electrically connected to respective ones of the sensing lines (Park’s Fig. 4: pads 314b which will be included specifically for wiring ends of 130 in Yoo’s Figs. 3-4). 

Regarding claim 12, Park in view of Mow and Yoo disclose wherein each of the sensing electrodes (Yoo’s Figs. 3-4 and par. 31: see 120) comprises a plurality of sensing patterns (Yoo’s Fig. 4 and par. 48: see 122) and a connection pattern (Yoo’s Fig. 4 and par. 48: see 124) connecting two sensing patterns adjacent to each other among the sensing patterns (Yoo’s Fig. 4), and wherein the sensing patterns are disposed on a same layer as the antenna pattern (Yoo’s Fig. 4 and par. 43). 

claim 13, Park in view of Mow fail to disclose an input sensor disposed between the display panel and the pattern portion, wherein the input sensor comprises: 
a plurality of sensing electrodes disposed to overlap the active area; a plurality of sensing lines disposed to overlap the peripheral area and electrically connected to respective ones of the sensing electrodes; and a plurality of sensing pads disposed to overlap the peripheral area and electrically connected to respective ones of the sensing lines. However, in the same field of endeavor of antennas on touch screens, Yoo discloses an input sensor (Yoo’s Figs. 5, 8 and par. 33, 56: see 120) disposed between the display panel (Yoo’s par. 31 and Fig. 8: display panel is at bottom of 100) and the pattern portion (Yoo’s Fig. 8 and par. 39, 56: see 180), wherein the input sensor (Yoo’s Figs. 5, 8 and par. 33, 56:see 120) comprises: a plurality of sensing electrodes disposed to overlap the active area (Yoo’s Figs. 4-5, 8 and par. 31: see 120); a plurality of sensing lines disposed to overlap the peripheral area (Yoo’s Figs. 4-5, 8 and par. 31: see 130) and electrically connected to respective ones of the sensing electrodes (Yoo’s par. 31). Therefore, it would have been obvious to one of ordinary skill in the art to use Yoo’s teachings in Park in view of Mow’s invention, in order to obtain the predictable result of a touch screen sensor (Park’s par. 33).  Furthermore, because Park already discloses pads connecting to the wiring lines in the periphery (Park’s Fig. 4 and par. 33: see 314b), it would also have been obvious to one of ordinary skill in the art to include a plurality of sensing pads at the end of the sensing lines, in order to obtain the predictable result of contacting points in the touch IC (Park’s par. 33). By doing such combination, Park in view of Mow and Yoo disclose:
an input sensor (Yoo’s Figs. 5, 8 and par. 33, 56: see 120) disposed between the display panel (Yoo’s par. 31 and Fig. 8: display panel is at bottom of 100) and the pattern portion (Yoo’s Fig. 8 and par. 39, 56: see 180 which is equivalent to 313/314 of Park’s Fig. 4), wherein the input sensor (Yoo’s Figs. 5, 8 and par. 33, 56:see 120) comprises: 
a plurality of sensing electrodes disposed to overlap the active area (Yoo’s Figs. 4-5, 8 and par. 31: see 120 equivalent to touch screen sensor of Park’s par. 33); 

a plurality of sensing pads (Park’s Fig. 4: pads 314b which will be included specifically for wiring ends of 130 in Yoo’s Figs. 4-5, 8) disposed to overlap the peripheral area (Yoo’s Figs. 4-5: see 190 where wirings 130 end and Park’s Fig. 4: 314b) and electrically connected to respective ones of the sensing lines (Park’s Fig. 4: pads 314b which will be included specifically for wiring ends of 130 in Yoo’s Figs. 4-5, 8). 

Regarding claim 15, Park in view of Mow and Yoo disclose wherein the antenna pattern does not overlap the sensing electrodes (Yoo’s Figs. 4-5, 8: see 180 not overlapping 120).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mow and Yoo as applied above, in further view of Chai.
	Park in view of Mow and Yoo fail to disclose the antenna pattern overlapping the sensing electrodes. However, in the same field of endeavor of display devices with antennas, Chai discloses wherein an antenna pattern (Chai’s Fig. 8 and par. 59: see A structures) overlaps the active area (Chai’s Fig. 8 and par. 62, 67). Therefore, it would have been obvious to one of ordinary skill in the art that Park in view of Mow and Yoo would include an antenna pattern overlaps the sensing electrodes (Chai’s Fig. 8 and par. 59, 62, 64, 67: transparent antenna 820/902 overlapping the display area [active area] which is the area where sensors 120 are located in Yoo’s Figs. 4-5, 8), in order to obtain the benefit of high efficiency antennas and small bezel or bezel less display applications (Chai’s par. 66-67).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mow as applied above, in further view of Kwak et al. in KR-10-2018-0076862-A (hereinafter Kwak).  Note that a machine translation was used to reference the disclosure.

Regarding claim 17, Park in view of Mow fail to disclose wherein the window comprises a flat portion and a bending portion configured to bend from the flat portion, wherein the flat portion and the bending portion overlap the active area. However, in the related field of endeavor of displays for mobile devices, Kwak discloses and electronic apparatus where the window comprises a flat portion and a bending portion configured to bend from the flat portion (Kwak’s Figs. 2-5: see flat portion and bending portions of 250 per pg. 14 of  the translation), wherein the flat portion and the bending portion overlap the active area (Kwak’s Figs. 2-5: see flat portion and bending portions of 250 which are part of the display area and thus active). Therefore, it would have been obvious to one of ordinary skill in the art to use Kwak’s invention of a display including a window with a flat and a bending portion, in order to obtain the benefit of many sides with a display (Kwak’s pg. 7 under Effects of the Invention). 

Regarding claim 18, Park in view of Mow and Kwak further disclose wherein the bending portion (Kwak’s Figs. 2-5 bending portion of 250 which upon combination is in the bending portion of Mow’s Fig. 7 where 12 is formed) overlaps the antenna pattern (upon combination, because the display is in the bending portion of Mow’s Figs. 7-8, it overlaps the antennas 40).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
claim 7, the prior art fails to disclose ALL limitations of claims 1+6 in addition to “wherein the dielectric layer comprises an organic layer and a spacer disposed in the organic layer”. Dependent claims 8-9 are indicated as allowable for at least the same reason.
Neither Park nor Mow disclose these features.  Kamgaing et al. in US 2019/0288382 discloses an antenna with an organic layer between the main patch and a parasitic patch (Kamgaing Fig. 1 and par. 15) but fails to disclose a spacer in the organic layer.  Nor does any other prior art disclose ALL features of claims 1+6+7.  Dependent claims 8-9 are indicated as allowable for at least the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621